 ETHYL CORPORATION435tive,management,or nonoperating functions on a company-widebasis.Determination of DisputeOn the basis of the foregoing findings of fact and upon the entirerecord in this case, the Board makes the following determination ofdispute, pursuant to Section 10 (k) of the amended Act:1.The jobs classified as general clerk, intermediate clerk, ware-houseman, stockman A, and stockman C whose duties are related tothe performance of supply functions in the general stores division ofthe purchasing department of Equitable Gas Company, Pittsburgh,Pennsylvania, are included in the unit of employees in departmentsperforming administrative, management, and nonoperating functionspresently represented by Local 149, International Brotherhood ofElectricalWorkers, AFL, and not in the distribution department unitnow represented by Local 12050, District 50, United Mine Workersof America.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, Equitable Gas Company, Local 12050, District50,United Mine Workers of America, and Local 149, InternationalBrotherhood of Electrical Workers, AFL, each may notify the Re-gional Director for the Sixth Region, in writing, of the steps it hastaken to comply with the terms of this Decision and Determination ofDispute.MEMBERS HOUSTON and STYLES took no part in the considerationof the above Decision and Determination of Dispute.ETHYL CORPORATIONandUNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPE FITTING INDUSTRY OF THEUNITED STATES AND CANADA, LOCAL UNIONNo. 211, AFL, PETI-TIONERETHYL CORPORATIONandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL IJNION No. 716, AFL, PETITIONERETHYL CORPORATIONandOIL WORKERS INTERNATIONAL UNION, CIO,PETITIONERETHYL CORPORATIONandSHEET METAL WORKERS INTERNATIONAL As-SOCIATION, LOCAL UNION No. 54, AFL, PETITIONER.Cases Nos. 39-RC-482, 39-RC-483, 39-RC-485, 39-RC-501, 39-RC-,507, and39-RC-517.November 20,1952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held before101 NLRB No. 94.242305-53-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDClarence L. Stephens, hearing officer.The hearingofficer's rulingsmade at the hearing are free from prejudicialerrorand are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegatedits powersin connection with these cases to a three-member panel [ChairmanHerzog andMembers Styles and Peterson].Upon the entire record in thesecases, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, Ethyl Workers Independent Union, hereinaftertermed the Independent," Houston Metal Trades Council, AFL, here-inafter termed the Council,' and Oil Workers International Union,CIO, hereinafter termed the Oil Workers, agree on the appropriate-ness of a collective bargaining unit of all production and maintenanceemployees at the Employer's Pasadena, Texas, plant.United As-sociation of Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, Local Union No.211, AFL, hereinafter termed the Pipefitters,3 International Brother-hood of Electrical Workers, Local Union No. 716, AFL, hereinaftertermed the Electricians, Sheet Metal Workers International Associa-tion, Local Union No. 54, AFL, hereinafter termed the Metal Workers,all request that various separate bargaining units of alleged craftemployees be found appropriate.The Pasadena plant is relativelynew, and there is no history of collective bargainingamong itsemployees.The Employer is a Delaware corporation operating several chemi-cal plants in different parts of the United States.The only plantinvolved in the present proceeding, however, is its Pasadena, Texas,installation, where it is engaged in the manufacture, distribution, andsale of Ethyl brand of antiknock compound.The production of thismaterial is a continuous chemical process which involves several steps.Raw materials used in its production are lead, sodium, ethyl chloride,1The Independent was the Petitioner in Case No. 39-RC-502, but at the hearing waspermitted to withdraw that petition and intervene in Case No.39-RC-507.2 International Chemical Workers of America, AFL,and Lodge 21, District 37, Inter-national Association of Machinists,were permitted to intervene as parties of interestsince they are affiliated with, and will benefit from any certification issuing in favor of,the Council.sThe Pipefitters was the Petitioner in Case No. 39-RC-484.At the hearing, it waspermitted to withdraw its petition in that case, and the Metal Workers filed a new peti-tion covering the same employees. ETHYL CORPORATION437ethyl dichloride, and ethyl dibromide.The heart of the final prod-uct, tetraethyl lead, is formed by the reaction of ethyl chloride with alead-sodium alloy in a vessel known as an autoclave.The tetraethyllead produced is then sent to a blender, where it is mixed with properamounts of ethylene dichloride, ethylene dibromide, and dye, to formthe final product.The Employer's maintenance operations are conducted under thesupervision of personnel designated as area foremen, shift foremen,field foremen, and other classes of supervisors.Supervisors are as-signed to various work areas on the basis of workloads rather thanon a craft or other basis.Apparently only electricians and instru-ment mechanics have their respective craft foremen.Work groupsin many instances consist of employees of different skills working asa team.Thus, employees classified as carpenter-insulators, machin-ists,metal workers, pipefitters, welders, and riggers-crane operatorsare assigned and work as a group without craft distinction under dif-ferent area foremen.Shift foremen are in charge of all maintenancework of the entire plant on the second and third shifts and on weekends, and have under their supervision and direction employees classi-fied as shift mechanics, electricians, and instrument mechanics.Although the Employer for some purposes classifies all maintenanceemployees only as mechanics first class, mechanics second class, handy-men, and helpers, it also, for other purposes, recognizes and usestraditional craft classifications and observes craft lines.The Em-ployer has no formalized apprenticeship training program for anyof its craft employees.A combination on-the-job and academic train-ing course is, however, being initiated for such employees, and theywill be trained primarily in the work of the craft classification inwhich they are hired.Presently, it takes a minimum of 15 monthsfor a helper to advance to the handyman classification. In hiringemployees in craft classifications the Employer, in examining theirqualifications and experience, requires that such experience be in thefield of the craft for which they are hired. It administers a rigidtest before hiring welders.Helpers, after being hired, are assignedto work with a particular craft group, and while there is limited inter-change or transfer of helpers between the various craft groups, it is"kept to a minimum," and in the case of electrician and instrumentmechanic helpers such transfer is practically nonexistent.The lineof progression within a particular craft group is from helper to,handyman, to second-class mechanic, to first-class mechanic.Whilenone of the employees in the various craft groups devotesallof histime to performing work of his particular craft, all craft employeesdevote the majority of their time to performing duties of their par-ticular craft.The work performed outside the particular craft is 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDincidental to, or in connection with, the performance of their majorcraft duties.Overtime provisions, vacations, holidays, shift pre-miums, and other "fringe" benefits are the same for all employees.As noted, the Employer, the Independent, the Council, and the OilWorkers oppose the creation of separate bargaining units among theemployees sought herein by the other Petitioners. In particular, theEmployer urges that integration of its operations and the interde-pendence of production and maintenance functions and personnelassignments make such units inappropriate.On the entire record,the Board does not consider that the integration of operations andfunctions at this plant is sufficient to militate against separate repre-sentation of craft employees.4The fact that many of the requestedcraft employees may work alongside of, or in close association with,other employees, and are assigned to work away from their own de-partment under general area supervision or a foreman other thantheir own, does not derogate from their right under the present statuteto constitute a separate bargaining unit.5Accordingly, we find nomerit in the contention of the Employer that only a plant-wide unitis appropriate, but shall consider the merits of the individual groupssought by the craft Petitioners.Instrument mechanics:The Pipefitters requests a separate unit ofapproximately nine first- and second-class instrument mechanics, andtheir regularly assigned handymen and helpers in the Employer'smaintenance department. Instrument mechanics, working under thedirect supervision of the instrument area or field foreman, install andrepair pneumatic, electrical, and mechanical instruments, and changeelectricalmotors or control wires in instruments.They receive thesame wage rate as electricians, and often work with electricians inrepairing cell instruments.Like other craft employees in this plant,they often work under the technical supervision of area or shift fore-men in other sections of the plant, who do not supervise the actualmanual work performance. Instrument mechanics work exclusivelyon instruments and do no production work.Welders:The Pipefitters requests a separate unit of approximatelyeight first-class welders in the maintenance department.Welders arerequired to perform all kinds of welding work.As indicated earlier,before an employee is hired as a welder, his background is thoroughlychecked and questioned by the Employer, and he is given an examina-tion to determine his ability.Welders perform no production duties,and no other group of employees is required to possess the degree ofwelding skills and abilities as is required of first-class welders.Al-4Mathieson Chemical Corporation(Doe Run Plant),100 NLRB 166;B. F.GoodrichChemicalCo., 84 NLRB 429, and cases cited therein.5InternationalHarvester Co., Canton Works,91 NLRB 487;ReynoldsMetals Co.,85 NLRB 110. ETHYL CORPORATION439though some welding work is done by other employees, this weldingwork is minor and incidental to other work being performed.Weld-ers are not interchanged with any other employees in the plant, andwherever assigned, they remain under thesamemaintenancesupervision.Pipe fitters:The Pipefittersalso requestsa separate unit of first-and second-classpipefitters and their regularlyassignedhandymenand helpers in the maintenance department.The Employer has 22pipefitters and 6 helpers in the maintenance department. It is con-ceded that they are skilled employees.They are primarily concernedwith maintaining the piping equipment which runs throughout theplant, and work under maintenance supervision.Although pipe-fitters may perform other duties, such as removing insulation frompipes, the major part of their time is confined to pipefitting.Pipe-fitters are not interchanged with any other employees, and no otheremployees are assigned to do the work of pipefitters.We find that instrument mechanics,' welders,7 and pipefitters,8 re-spectively, constitute skilled craft groups to which separate repre-sentation may be accorded.Electricians and substation operators:The Electricians seeks 2 sep-arate units, 1 composed of electricians and their regularly assignedhandymen and helpers in the maintenance department, and the othercomposed of all first- and second-class substation operators and theirregularly assigned helpers in the rectifier substation and outlyingsubstations.The Employer has 27 electricians and 6 helpers in themaintenance department,. 4 of whom are regularly assigned to thesubstation and work directly under the power foreman.The Em-ployer has followed a policy of rotating electricians in the substationbecause of the heavy maintenance workload there.Electricians,however, remain under the supervision of electrical field foremenwherever they may beassigned.The work performed by the elec-tricians requires the exercise of a high degree of skill, and they areadmittedly craftsmen.The 5 substation operators with their 4 help-ers work in the rectifier substation, which is the principal power plantor power control station of the plant.Substation operators are pri-marily electricians who operate stationary electrical equipment underthe supervision of the power foreman and also perform electricalwork at outlying substations.Presently there is no interchange be-tween substation operators and maintenance electricians assigned to8Mathieson Chemical Corporation(Doe Run Plant),supra,and cases cited therein.See alsoMathieson Chemical Corporation,100 NLRB 1028.InternationalPaperCompany, SouthernKraftDivision,etal, 94 NLRB 483 and96 NLRB 295;Mathieson Chemical Corporation (Doe Run Plant),supra,and cases citedtherein.8Owens-Corning Fiberglas Corporation,84 NLRB 298;Tin Processing Corporation,78 NLRB 96;Mathieson Chemical Corporation,supra. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe power plant. Substation operators are not calledelectricians,although they perform principally electrical work.They make read-ings on instrumentswhich control electricalflow and determine oper-ating conditionsat any given time and makenecessary adjustments.They do not, however, do electricalmaintenancework.This workis performedby the 4 maintenance electricians regularlyassigned tothe power plant referred to above.The Employercontendsthat thesubstation operatorsare not qualified to perform the work of main-tenance electricians,and should not be establishedas a craft group.We donot agree.The substationoperators,admittedlyelectriciansand powerplant employees, perform highly skilled work.We find that maintenance electricians 9 constitute a skilled craftgroup and substation operators 10 a departmental group to which sep-arate representation may be accorded.Metal workers:The Metal Workers seeks a unit composed of allfirst- and second-classmetal workers and their regularly assignedhandymen and helpers in the maintenance department.The ninemetal workers and three helpers in the maintenance department layout, fabricate, and install steel plate and structural shapes, take draw-ings and blueprints, and from them cut different pieces of steel tocertainsizes andshapes under general maintenance supervision.Metal workers are admittedly craftsmen.The Employer, however, contends that shift mechanics and cellmechanics also perform a substantial amount of metal work.Therecord discloses that although some metal work is performed by otheremployees, the metal workers alone possess all the skills required bythe Employer of a first-class metal worker.On the entire record, wefind that the metal workers constitute a skilled craft group to whichseparate representation may be accorded."'We shall at this time direct that separate elections be held amongthe following voting groups, excluding from each group all super-visors as defined in the Act :(1)All instrument mechanics, handymen, and helpers.(2)All welders, handymen, and helpers.(3)All pipefitters, handymen, and helpers.(4)All maintenance electricians, handymen, and helpers.(5)All substation operators, handymen, and helpers.(6)All metal workers, handymen, and helpers.(7)All production and maintenance employees, excluding allemployees in voting groups (1) to (6), inclusive, office clerical employ-ees, professional employees, and guards.9Mathieson Chemical Corporation,supra,and cases cited therein.10Collins Manufacturing Company,81 NLRB 267.11Merck S Co.,Inc.,88 NLRB 975, and cases cited therein. WESTINGHOUSE ELECTRIC CORPORATION441The Oil Workers and the Independent desire to appear on the bal-lots for any separate craft groups found appropriate and we shallplace their names on the ballots in all voting groups.The Councilindicated that it desired to participate only in the election in the pro-duction and maintenance group.If a majority of the employees in voting groups (1), (2), (3), (4),(5), or (6) select a labor organization other than that selected by amajority of the employees in voting group (7), those employees willbe taken to have indicated their desire to constitute a separate bargain-ing unit and the Regional Director conducting the election is instructedto issue a certification of representatives to the labor organizationselected by the employees in each group for such unit or units, whichthe Board, in such circumstances, finds to be appropriate for purposesof collective bargaining.If a majority of employees in voting groups(1), (2), (3), (4), (5), or (6) select the labor organization chosenby a majority of employees in voting group (7), those employeeswill be taken to have indicated their desire to constitute part of theproduction and maintenance unit and the Regional Director conduct-ing the election is instructed to issue a certification of representativesto the labor organization selected by the employees in such groups,which the Board, in such circumstances, finds to be a single unit appro-priate for purposes of collective bargaining.[Text of Directionof Electionsomitted from publication in thisvolume.]WESTINGHOUSE ELECTRIC CORPORATIONandUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA(UE), PETITIONER.Case No. I -RC-2845.November 20,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Sidney A. Coven,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.''The Intervenor,Local 202, International Union of Electrical,Radio and MachineWorkers, CIO,was permitted to intervene at the hearing on the basis of its current con-tract.This contract,which was not alleged to be a bar to this proceeding,expired onOctober 1, 1952.101 NLRB No. 108.